Citation Nr: 1449703	
Decision Date: 11/07/14    Archive Date: 11/12/14

DOCKET NO.  09-32 778	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to an initial disability rating higher than 10 percent for myofascial pain syndrome of the right ankle with lateral laxity (right ankle condition).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel


INTRODUCTION

The Veteran had active military service under honorable conditions from August 23, 1995 to November 9, 2002.  

This appeal comes to the Board of Veterans' Appeals (Board) from a December 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

In a May 2013 decision, the Board adjudicated this appeal.  The Veteran appealed that decision to the U.S. Court of Appeals for Veterans Claims (Court).  In January 2014, the Court granted a joint motion for remand (JMR) of the Veteran and the Secretary of Veterans Affairs, vacated that part of the May 2013 decision that adjudicated this appeal, and remanded that issue to the Board for action consistent with the terms of the JMR.  

The Board has reviewed both the physical claims file and that part of the claims file that is stored electronically, to ensure a review of all evidence of record.  


FINDING OF FACT

For the entire period on appeal, the Veteran's right ankle condition manifested as no more than moderate limitation of motion and did not manifest as ankylosis, malunion, or deformity and he has not had astragalectomy of his right ankle.  


CONCLUSION OF LAW

The criteria for a disability rating higher than 10 percent have not been met for the Veteran's right ankle condition for any period on appeal.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.40, 4.45, 4.59, 4.71a. Diagnostic Code 5271 (2013).  





REASONS AND BASES FOR FINDING AND CONCLUSION

Review of the January 2013 JMR shows that the sole reason that this issue was remanded to the Board was for the Board to provide reasons and bases with regard to the whether the loss of half of the Veteran's dorsiflexion of the right ankle, shown on the December 2008 VA examination report, is consistent with marked limitation of motion and therefore a 20 percent rating.  

In a recent decision, the Court provided the following guidance with regard to JMRs.  

Thus, when an attorney agrees to a joint motion for remand based on specific issues and raises no additional issues on remand, the Board is required to focus on the arguments specifically advanced by the attorney in the motion and those terms will serve as a factor for consideration as to whether or to what extent other issues raised by the record need to be addressed. 

Carter v. Shinseki, 26 Vet. App. 534, 542-43 (2014).

The Veteran was represented by an attorney with regard to the JMR.  Pursuant to the Court's guidance in Carter, the Board has focused on the terms of the JMR, as instructed by the Court.

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.  

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999).  

In determining the appropriate evaluation for musculoskeletal disabilities, particular attention is focused on functional loss of use of the affected part.  Under 38 C.F.R. § 4.40, functional loss may be due to pain, supported by adequate pathology and evidenced by visible behavior on motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Under 38 C.F.R. § 4.45, factors of joint disability include more movement than normal, less movement than normal, weakened movement, incoordination, excess fatigability, painful movement, swelling, deformity, or disuse atrophy.  

Where functional loss is alleged due to pain upon motion, the provisions of 38 C.F.R. § 4.40 and § 4.45 must be considered.  DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995). Within this context, a finding of functional loss due to pain must be supported by adequate pathology, and evidenced by the visible behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  Pain itself does not rise to the level of functional loss as contemplated by § 4.40 and § 4.45, but may result in functional loss only if it limits the ability to perform the normal working movements of the body with normal excursion, strength, coordination or endurance. Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011).

Under 38 C.F.R. § 4.59, painful motion is an important factor of joint disability and actually painful joints are entitled to at least the minimum compensable rating for the joint.   This is not just limited to arthritis but must be addressed in the context of a joint disability rating issue if raised by the record.  Burton v. Shinseki, 25 Vet. App. 1, 5 (2011).  

In the December 2008 rating decision on appeal, the RO granted service connection for the Veteran's right ankle condition and assigned a 10 percent disability rating, effective June 10, 2008, the date VA received his claim.  

The criteria for rating disability of the ankle are found at 38 C.F.R. § 4.71a, Diagnostic Codes 5270 - 5274.  As the evidence discussed further along in this decision shows, the Veteran has not had ankylosis or deformity of his right ankle and there is no evidence that he ever had an astragalectomy.  Hence, the criteria applicable to this case are found at Diagnostic Code 5271, for limitation of motion of the ankle.  

Diagnostic Code 5271 provides ratings based on limitation of extension of the ankle.  Moderate limitation of motion of the ankle is rated as 10 percent disabling; and marked limitation of motion of the ankle is rated as 20 percent disabling.  38 C.F.R. § 4.71a.  

Normal range of motion of the ankle is dorsiflexion from 0 degrees to 20 degrees and plantar flexion from 0 degrees to 45 degrees.  38 C.F.R. § 4.71, Plate II.  

VA afforded the Veteran an examination of his right ankle in December 2008, and the examination report documents that the examiner reviewed the Veteran's claims file.  At that examination, the Veteran reported right ankle pain with weight bearing, walking, and climbing stairs or ladders.  He reported that the condition began in service and has gotten progressively worse.  The Veteran also reported that he treats the pain with ibuprofen and an over-the-counter soft ankle brace.  He reported that he is unable to walk more than a few hundred yards without stopping and is not able to stand for three hours.  

Physical examination found that the Veteran did not have deformity, stiffness, or weakness of his right ankle, but did have pain and instability.  Range of motion testing revealed dorsiflexion from 0 to 10 degrees with pain during the same range; plantar flexion from 0 to 40 degrees with pain at 40 degrees, inversion from 0 to 35 degrees without pain, and eversion from 0 to 20 degrees without pain.  There was no joint ankylosis.  X-ray study revealed no soft tissue swelling or fracture.  There was normal joint spacing throughout the ankle.

The examiner noted the Veteran's range of motion was essentially equivalent on repeat testing and did not reveal functional loss in his right ankle.  

Based on the foregoing the examiner diagnosed myofascial pain syndrome with lateral laxity in his right ankle.  He found this condition had significant effects on the Veteran's occupation due to decreased mobility and pain.  He also noted the Veteran experienced some impairment on usual daily activities, including mild impairment in chores and shopping, moderate impairment in exercise, and severe impairment in sports.  

Normal dorsiflexion is from 0 to 20 degrees and the Veteran had dorsiflexion of 50 percent of that range, from 0 to 10 degrees.  The question is whether this is marked limitation of motion.  In addressing this question, the Board must consider not only the measured dorsiflexion of the Veteran's right ankle but also the measured plantar flexion.  This is because the rating criteria refers to marked or moderate limitation of motion and normal range of motion is provided for at Plate II not just for dorsiflexion but also for plantar flexion.  

The Board has considered application of 38 C.F.R. §§ 4.40, 4.45, and 4.59.  As to § 4.59, the Veteran has been provided a 10 percent rating for his right ankle condition.  The Board however finds that while he is entitled to the minimum rating for this condition, his impairment does not rise to the level of a higher rating.  

In taking into consideration these provisions, in particular § 4.40 and § 4.45, the Board has also considered the Court's explanation in Mitchell v. Shinseki, cited above.  The Veteran was found to have pain through the 0 to 10 degrees of dorsiflexion, however, his pain did not further limit his motion or function.  This includes after repetitive motion.  The examination findings do not show that his pain resulted in loss of normal excursion, strength, coordination or endurance, providing highly probative evidence against this claim. 

The 2008 examination results show that the Veteran did have 50 percent of the normal range of dorsiflexion but he also had nearly 90 percent (40/45) of normal range of plantar flexion.  From these findings, the Board reasonably concludes that the Veteran's range of motion of his right ankle does not approximate marked limitation of motion.  

VA treatment records from the period on appeal have also been reviewed.  In December 2008, the Veteran reported to the VA emergency room with complaint of chronic bilateral ankle pain.  He reported that his job required him to walk 10 to 12 hours a day on concrete floors (in this regard, the Veteran's simple ability to have such a job, undoubtedly with some problems [the basis of the 10% finding] from a lay person's perspective clearly suggests that his service connected disability does not significantly impact his ability to function in a work environment).  The physician assistant recommended the Veteran wear better foot wear, and to return in a few weeks if his pain did not improve.

In April 2009 the Veteran again sought treatment for his ankle pain.  He reported he had missed two days of work due to pain in his knees and ankles.  In July 2009, the Veteran reported pain and swelling in his right ankle for the previous three days. The Veteran reported he could barely walk due to his pain.  The medical professionals recommended rest, ice, and elevation.

In his September 2009 substantive appeal the Veteran reported that he was scheduled to have surgery in his right ankle in January 2010.  However, the evidence of record does not reflect such a surgery was scheduled, and treatment records after that date do not reflect surgery was performed.

In October 2009 the Veteran reported he missed several days of work due to his ankle pain.

In September 2010 the Veteran reported his bilateral ankle pain was no better.  He reported that the last time he sought treatment he was given crutches and told he needed surgery.  This later statement from the Veteran suggests he did not have surgery in January 2010.  The Veteran reported his right ankle was painful and swollen.  He stated the pain was 9 out of 10 and he could barely walk.  The physician opined the Veteran had a serious flare up of rheumatoid arthritis.

These treatment records after the Veteran's VA examination demonstrated that he sought treatment for flare-ups of pain in both ankles.  However, the Veteran did not make any complaint of, or seek treatment for, increased limitation in his range of motion in his right ankle.  These treatment notes demonstrate what the examination showed - that the Veteran has right ankle pain.  This evidence does not show that his right ankle pain results in impairment greater than what was shown during the 2008 examination.  The evidence does not show that his pain resulted in further impairment in the normal working movements of his ankle with normal excursion, strength, coordination or endurance.  The Board finds that the VA treatment records do not establish that the Veteran experienced additional functional loss due to his reported pain.  Overall, they provide, as a whole, highly probative evidence against this claim.  As such, the Board finds that a higher rating is not warranted under DeLuca, notwithstanding the Veteran's complaints cited above.  The examination report, based on objective review of the disability, simply does not support a rating higher than the 10 percent assigned, and provides highly probative evidence against a higher schedular rating that outweighs the favorable evidence of record.  

Also considered by the Board is whether referral is warranted for a rating outside of the schedule.  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b) (2013).  The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  Id.  

Extraschedular analysis involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, the Board or the RO must determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis need not continue.  Id.

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

The rating schedule contemplates all of his reported or otherwise identified symptoms.  His reported symptoms are pain and swelling.  The rating criteria take this into account under 38 C.F.R. §§ 4.40, 4.45, and 4.59, as already discussed.  The schedule also describes the level of the Veteran's right ankle disability as well as a greater level of disability, not suffered by the Veteran.  The first Thun element is not met.  

Nor, for that matter, is the second Thun element met.  While he has reported for treatment of this right ankle, there are no reports of hospitalization and certainly not frequent hospitalization.  The Veteran's statements regarding the amount of time that he missed from work because of his right ankle condition are not evidence of marked interference with employment, nor does the Board find such evidence in the record.  There are no other factors shown by the record similar in kind to frequent hospitalization or marked interference with employment.  

Also considered by the Board is whether the collective effect of his other service connected disability warrants referral for extraschedular consideration.  See Johnson v. Shinseki, 762 F.3d 1362 (Fed. Cir. 2014).  The Veteran has one other service-connected disability, degenerative joint disease of the left ankle rated as 10 percent disabling.  The Board addressed that disability in the May 2013 decision.  The record shows that he is properly compensated for both of his service connected disabilities.  The evidence does not rise to an equipoise level as to a collective effect of his two ankle disabilities that make the schedular standards inadequate with regard to his right ankle condition.  

For these reasons, the Board declines to remand this case for referral for extraschedular consideration.  

In summary, the preponderance of evidence is against assigning a higher schedular rating for any period on appeal and against referring the case for extraschedular consideration.  Hence, the appeal must be denied.  There is no reasonable doubt to be resolved in this case.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  

Due Process

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See eg. 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013) and 38 C.F.R. § 3.159 (2013).  VA provided adequate notice in a letter sent to the Veteran in August 2008.  

VA has a duty to assist a claimant in the development of a claim. This duty includes assisting the claimant in the procurement relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

Service and VA treatment records were obtained, as were post-service VA treatment records.  The Veteran has indicated that no private treatment records exist.  Additionally, the Veteran was offered the opportunity to testify at a hearing before the Board, but he declined.  The Veteran was also provided with a relevant VA examination in December 2008.  The report of this examination has been associated with the claims file.  The Board finds the VA examination was thorough and adequate and provides a sound basis upon which to base a decision with regard to the Veteran's claim.  The VA examiner personally interviewed and examined the Veteran, including eliciting a history from him, and provided the information necessary to evaluate his disability.  Furthermore, neither the Veteran nor his representative has voiced any issue with the adequacy of the examination.  

There is no indication of additional existing evidence that is necessary for a fair adjudication.  Hence, no further notice or assistance is required to fulfill VA's duty to assist. 

ORDER

Entitlement to a disability rating higher than 10 percent for the Veteran's right ankle condition is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


